Citation Nr: 0105413	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The record reflects that the appellant served as a member of 
the National Guard from April 1974 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for PTSD.  


REMAND

A review of the record shows that the appellant stated on a 
November 1999 letter that she now suffers from PTSD due to a 
rape incident on a training weekend of July 20 to July 21, 
1974, in addition to harassment.  This date has not been 
verified 

The Board notes that in the decision of Patton v. West, 12 
Vet. App. 272 (1999), it was held that in a claim of service 
connection for PTSD as a result of personal assault, the 
development procedures of VA's Adjudication Procedure Manual 
M 21-1, Part III, paragraph 5.14(c) (February 20, 1996), must 
be strictly followed.

In addition to obtaining these records, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The appellant should again be 
afforded the opportunity to identify 
potential alternative sources of 
information to verify the claimed sexual 
assault and harassment as set forth in 
M21-1, part III, 5.14(c).  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  

She has submitted a copy of a letter to 
"Josie" dated on August 4, 1974 in 
which she references the rape by a fellow 
serviceman.  A statement from "Josie" 
verifying her receipt of the letter would 
be assistance in establishing her claim.

She should identify all sources of 
treatment for her psychiatric 
symptomatology, VA and non-VA, inpatient 
and outpatient, covering the period from 
1977 to the present.  Then with any 
necessary authorization, the RO copies of 
all records not on file. 

2.  The RO should contact the appropriate 
sources, to include the Alabama State 
Military Department, Office of the 
Adjutant General for verification of all 
active duty for training dates and 
inactive duty training dates, particularly 
for July 1974.

3.  The RO should then review the file and 
make a determination, as to what 
stressors, if any, have been verified.

4.  If a stressor(s) has been verified by 
the RO, VA examinations should be 
conducted by a psychiatrist and a 
psychologist, to determine the nature and 
extent of any psychiatric disorder, to 
include PTSD.  The claims file and a copy 
of this Remand are to be furnished the 
examiners prior to the examinations.  The 
examiners are to be informed that only 
stressors verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  All tests deemed necessary should 
be performed.

If a diagnosis of PTSD is appropriate, the 
psychiatrist should specify the 
stressor(s) that caused the disorder.

If psychiatric disorders, other than PTSD, 
are diagnosed, it is requested that the 
psychiatrist render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed is 
related to military service either 
directly or by aggravation.  A complete 
rational for any opinion expressed should 
be included in the report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




